Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00283-CV

                              Lee Nick MCFADIN III and Sandra Saks,
                                          Appellants

                                                  v.

                              BROADWAY COFFEEHOUSE, LLC,
                                       Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-17001
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 27, 2018

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The parties filed an agreed motion to dismiss this appeal. We grant the motion. See TEX.

R. APP. P. 42.1(a)(1). We order all costs to be borne by the party that incurred them. See id. R.

42.1(d) (absent agreement of parties, costs are taxed against appellant).

                                                   PER CURIAM